
	
		II
		Calendar No. 355
		110th CONGRESS
		1st Session
		S. 637
		[Report No. 110–157]
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2007
			Mr. Sessions (for
			 himself, Mr. Shelby,
			 Mr. Chambliss, and
			 Mr. Isakson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 17, 2007
			Reported by Mr.
			 Bingaman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To direct the Secretary of the Interior to study the
		  suitability and feasibility of establishing the Chattahoochee Trace National
		  Heritage Corridor in Alabama and Georgia, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Chattahoochee Trace National Heritage
			 Corridor Study Act of 2007.
		2.DefinitionsIn this Act:
			(1)CorridorThe
			 term Corridor means the Chattahoochee Trace National Heritage
			 Corridor.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)Study
			 areaThe term study area means the study area
			 described in section 3(b).
			3.Study
			(a)In
			 generalThe Secretary, in consultation with State historic
			 preservation officers, State historical societies, State tourism offices, and
			 other appropriate organizations or agencies, shall conduct a study to assess
			 the suitability and feasibility of designating the study area as the
			 Chattahoochee Trace National Heritage Corridor.
			(b)Description of
			 study areaThe study area shall include the portion of the
			 Apalachicola-Chattahoochee-Flint River Basin and surrounding areas that are
			 comprised of the following:
				(1)(A)The cities, towns,
			 unincorporated communities, and military bases of LaFayette, Lanett, Valley,
			 Waverly, Oak Bowery, Stroud, Opelika, Auburn, Loachapokla, Salem, Smiths,
			 Phenix City, Fort Mitchell, Spring Hill, Rutherford, Hurtsboro, Pittsview,
			 Uchee, Glemnville, Seale, Cottonton, Comer, Batesville, Eufaula, Clayton,
			 Louisville, Clio, Bakerhill, Blue Springs, Ariton, Skipperville, Ozark, Midland
			 City, Fort Rucker, Newton, Daleville, Abbeville, Lawrenceville, Haleburg,
			 Shorterville, Newville, Tumbleton, Headland, Columbia, Kinsey, Cottonwood,
			 Ashford, Madrid, Gordon, and Dothan, Alabama.
					(B)Chambers, Lee,
			 Russell, Barbour, Dale, Henry, and Houston counties in the State of
			 Alabama.
					(2)(A)The cities, towns,
			 unincorporated communities, and military bases of Hogansville, LaGrange,
			 Whitesville, Mountville, West Point Pine Mountain, Hamilton, Waverly Hall,
			 Ellershie, Mulberry Grove, Columbus, Cusseta, Fort Henning, Omaha, Florence,
			 Richland, Louvale, Brooklyn, Lumpkin, Georgetown, Morris, Springvale, Cuthbert,
			 Shellman, Coleman, Fort Gaines, Bluffton, Cedar Springs, Saffold, Colomokee,
			 Damascus, Blakely, Hilton, Donalsonvilie, Iron City, Reynoldsville, Brinson,
			 Bainbridge, Faceville, Fowltown, Climax, and Attapulgas, Georgia.
					(B)Troup, Hats,
			 Muscogee, Chattahoochee, Stewart, Randolph, Clay, Quitman, Early, Seminole, and
			 Decatur counties in the State of Georgia.
					(3)Other areas in the
			 State of Alabama or Georgia that—
					(A)have heritage
			 aspects that are similar to the aspects of the areas described in paragraph (1)
			 or (2); and
					(B)are adjacent to,
			 or in the vicinity of, the areas.
					(b)Study
			 areaThe study area includes—
				(1)the portion of the
			 Apalachicola-Chattahoochee-Flint River Basin and surrounding areas, as
			 generally depicted on the map entitled Chattahoochee Trace National
			 Heritage Corridor, Alabama/Georgia, numbered T05/80000, and dated July
			 2007; and
				(2)any other areas in the
			 State of Alabama or Georgia that—
					(A)have heritage aspects
			 that are similar to the areas depicted on the map described in paragraph (1);
			 and
					(B)are adjacent to, or in
			 the vicinity of, those areas.
					(c)RequirementsThe
			 study shall include analysis, documentation, and determinations on whether the
			 study area—
				(1)has an assemblage
			 of natural, historic, and cultural resources that—
					(A)represent
			 distinctive aspects of the heritage of the United States;
					(B)are worthy of
			 recognition, conservation, interpretation, and continuing use; and
					(C)would be best
			 managed—
						(i)through
			 partnerships among public and private entities; and
						(ii)by
			 linking diverse and sometimes noncontiguous resources and active
			 communities;
						(2)reflects
			 traditions, customs, beliefs, and folklife that are a valuable part of the
			 story of the United States;
				(3)provides—
					(A)outstanding
			 opportunities to conserve natural, historic, cultural, or scenic features;
			 and
					(B)outstanding
			 recreational and educational opportunities;
					(4)contains
			 resources that—
					(A)are important to
			 any identified themes of the study area; and
					(B)retain a degree
			 of integrity capable of supporting interpretation;
					(5)includes
			 residents, business interests, nonprofit organizations, and State and local
			 governments that—
					(A)are involved in
			 the planning of the Corridor;
					(B)have developed a
			 conceptual financial plan that outlines the roles of all participants in the
			 Corridor, including the Federal Government; and
					(C)have demonstrated
			 support for the designation of the Corridor;
					(6)has a potential
			 management entity to work in partnership with the individuals and entities
			 described in paragraph (5) to develop the Corridor while encouraging State and
			 local economic activity; and
				(7)has a conceptual
			 boundary map that is supported by the public.
				4.ReportNot later than the 3rd fiscal year after the
			 date on which funds are first made available to carry out this Act, the
			 Secretary shall submit to the Committee on
			 Natural Resources of the House
			 of Representatives and the Committee on Energy and Natural Resources of the
			 Senate a report that describes—
			(1)the findings of the study; and
			(2)any conclusions and recommendations of the
			 Secretary.
			
	
		September 17, 2007
		Reported with amendments
	
